Title: To George Washington from Benjamin Lincoln, 28 May 1782
From: Lincoln, Benjamin
To: Washington, George


                        
                            Sir,
                            War-Office May 28th 1782
                        
                        By the enclosed letters your Excellency will observe that the thousand stands of arms ordered to this city
                            are detained, and that your orders are plead in justification of the detention.
                        If there are any orders which, by a forced construction, may be considered as prohibiting the removal of
                            public stores to the Magazines provided for their reception, I wish your Excellency would cause them to be explained, for
                            I am persuaded an use is made of them which your Excellency never intended. I have the honor to be, with the most perfect
                            respect and esteem, Your Excellency’s most obedt very humble servant
                        
                            B. Lincoln

                        
                     Enclosure
                                                
                            
                                Sir
                                New Windsor May 20th 1782
                            
                            Having been informed by Mr Marshall that Mr Ruddock told him that he had an Order from the Commander in
                                Chief that no arms were to be forwarded to Philada without his Orders I therefore requested to know of Mr Ruddock
                                whether his Excellency had given such an Order since the arrival of your’s for 1000 stand, or whether it was previous
                                to His receiving of your Orders, & that in case such an Order had been given by the Commander in Chief
                                previous to your last requisition for the Arms to shew the Order to the Genl & to get his final determination
                                about the matter, but have not learn’d since whether the 1000 stand of Arms are to go on or whether they are to
                                remain. I am Sir your most Obt Servt
                            
                                Peter Anspach

                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Philadelphia 28th May 1782
                            
                            Inclosed I send a Letter, which I received yesterday from Mr Anspach Asst Q. Master on the subject of the
                                Arms, lately Ordered on from North River, altho’ I am ready to conclude, that Mr Ruddock must have mistaken his
                                Excellencies Order, if any he had on the subject, yet to prevent dissapointment in the supply wanted, agreeable to
                                your arrangement, duty obliges me to submit the matter to your consideration. With respect and esteem I am Sir your
                                Most Obt servant
                            
                                Sam. Hodgdon C.G.M.S.

                            
                        
                        
                    